Case 1:20-cv-02842-PAB-MEH Document 34 Filed 11/13/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02842-PAB-MEH

  FALLEN PRODUCTIONS, INC.,
  HUNTER KILLER PRODUCTIONS, INC.,
  RAMBO V PRODUCTIONS, INC.,
  LHF PRODUCTIONS, INC.,
  MILLENNIUM FUNDING, INC.,
  HB PRODUCTIONS, INC.,
  STOIC PRODUCTIONS, INC.,
  VOLTAGE HOLDINGS, LLC,
  GUNFIGHTER PRODUCTIONS, LLC,
  SF FILMS, LLC,
  DEFINITION DELAWARE, LLC,
  AFTER PRODUCTIONS, LLC,
  MORGAN CREEK PRODUCTIONS, INC., and
  LAUNDRY FILMS, INC.,

         Plaintiffs,

  v.

  WILLIAM NELSON,
  TY TIDWELL, and
  DOE 1, Internet Subscriber at IP addresses 73.95.133.25 and 66.26.157.31,

         Defendants.


                                       MINUTE ORDER

  Entered by Chief Judge Philip A. Brimmer

         This matter is before the Court on the Notice of Dismissal of Defendant Ty
  Tidwell With Prejudice [Docket No. 33] filed by plaintiffs Fallen Productions, Inc.
  (“Fallen”), and Hunter Killer Productions, Inc. (“Hunter Killer”) pursuant to Fed. R. Civ.
  P. 41(a)(1)(A)(i). Fallen and Hunter Killer explain that the remaining plaintiffs,
  represented by the same counsel as Fallen and Hunter Killer, made no claims against
  Mr. Tidwell in their First Amended Complaint [Docket No. 10]. Docket No. 33 at 1.

         Despite Rule 41(a)(1)’s reference to the dismissal of an “action,” the weight of
  authority permits a dismissal of all claims pursuant to Rule 41(a)(1)(A) against fewer
  than all defendants. See Montoya v. FedEx Ground Package Sys., Inc., 614 F.3d 145,
  148 (5th Cir. 2010); Blaize-Sampeur v. McDowell, 2007 WL 1958909, at *2 (E.D.N.Y.
Case 1:20-cv-02842-PAB-MEH Document 34 Filed 11/13/20 USDC Colorado Page 2 of 2




  June 29, 2007) (noting that, although the Second Circuit had previously stated
  otherwise, it had “since adopted the approach of the majority of courts in other circuits –
  that is, that Rule 41(a) does not require dismissal of the action in its entirety” and
  permits dismissal of all claims as to a single defendant). Furthermore, “[u]nless the
  notice or stipulation states otherwise, the dismissal is without prejudice.” Fed. R. Civ.
  P. 41(a)(1)(B) (emphasis added). Here, however, Fallen and Hunter Killer seek
  dismissal of this action as to Mr. Tidwell with prejudice. Therefore, all claims asserted
  by plaintiffs against Mr. Tidwell were dismissed with prejudice as of the entry of the
  stipulation for dismissal [Docket No. 33]. No order of dismissal is necessary.


         DATED November 13, 2020.
